Citation Nr: 1225295	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-13 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection irritable bowel syndrome (IBS), to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1987 to January 1990, from November 1990 to July 1991, and from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

This matter was previously before the Board in May 2010 when it was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that she has irritable bowel syndrome (IBS) due to active service, to include as due to her service-connected PTSD.  

The evidence of record includes clinical records which reflect that the Veteran may have IBS.  A July 2007 private medical report, by Dr. R.J., reflects that the Veteran's "[l]ower abdominal pain and cramping off and on is probably due to irritable bowel syndrome as a result of stress and anxiety."  Dr. R.J. did not provide supporting rationale for his opinion; however, the Board notes that Dr. R. J. appears to specialize in digestive disorders.

A March 2008 VA examination report reflects the examiner's opinion that the Veteran does not have IBS because she does not meet the "Manning" criteria for IBS.  The Board notes that the examiner, whose specialty is not annotated, provided a discussion of the criteria necessary for an IBS diagnosis, and thus, a supporting rationale for his opinion.

A basic element for entitlement to service connection is competent evidence of a current disability.  In its May 2010 remand, the Board directed that due to the conflicting clinical evidence, the Veteran be afforded another VA examination to determine whether she has IBS.  Such an examination was performed in May 2010.  

The May 2010 VA examiner noted that he had reviewed the claims file in detail, including the July 2007 and March 2008 opinions discussed above.  The examiner opined that the Veteran "does not have irritable bowel syndrome based on the diagnostic criteria as mentioned elsewhere; hence she does not have clinical manifestation of this entity."  The examiner also opined that "while it has been mentioned in the gastroenterologist's report that [the Veteran] has probable irritable bowel syndrome, it is unclear how the diagnosis was reached as patient does not meet the diagnostic criteria.  There is no evidence to support this diagnosis."

In correspondence dated in June 2011, the Veteran asserts that she was seen at the GI clinic at the Dayton VA Medical Center in November 2010, February 2011, and April 2011.  She further avers that she had a colonoscopy and endoscopy, and was again diagnosed with IBS.  The Board finds that records from such examinations may be useful to the Board in adjudicating the Veteran's claim.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records from May 2010 to present, to include November 15, 2010, February 28, 2011, and April 1, 20011 GI clinic records.  Associate all obtained records with the claims file.

2.  Thereafter, forward the claims file to the May 2010 VA examiner if he is feasibly available, or another clinician if the May 2010 examiner is not feasibly available, to obtain a supplemental opinion.  The clinician is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has IBS, and if so, whether any such disability is etiologically related to service, or related to, or aggravated by, the Veteran's service-connected PTSD.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  
The clinician should review the claims folder, to include the July 2007 opinion of Dr. R.J. and the March 2008 VA examiner, and the November, 2010, February 2011, and April 20011 VA records, if any, and this fact should be noted in the accompanying medical report.  

3.  Thereafter, re-adjudicate the issue of entitlement to service connection for IBS, to include as secondary to PTSD.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and her representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


